Title: From George Washington to James Welch, 7 April 1799
From: Washington, George
To: Welch, James



Sir
Mount Vernon April 7th 1799

I have received your letter of the 10th of March from Rockingham County, and although I have no expectation of deriving any

payment from your Kentucky Expedition, yet, I will (inconvenient as it is to me) wait a while longer to know the result of it: desiring you to be persuaded, in the meantime, that you have not got a person now, that will be trifled with in your dealings.
It would be uncandid, Mr Welch, not to inform you, that I have heard too much of your character lately, not to expect tale after tale, and relation after relation, of your numerous disappointments, by way of excuses for the non-compliance of your agreement with me: but this I can assure you will not answer your purposes. It is not difficult for a person who has no ground on which to expect a thousand cents, to talk with facility and ease of his expectation of receiving ten times as many dollars—the relation of disappointments of which, according to his account, he conceives is quite sufficient to ward off the payment of his own solemn Contracts, & to satisfy his Credito⟨rs⟩.
I am not unacquainted, Sir, with your repeated declarations of your having purchased my Lands on the Great Kanawa, & endeavouring by that means, and such like impositions, & misrepresentations, to obtain extensive credit where you were not known. Letters, to enquire into the truth of these things, have been written to me on the Subject. Be cautious therefore how you provoke explanation⟨s⟩ that must, inevitably, end in your disgrace and entire loss of character. A character is valuable to all men, and not less so to a Speculator.
I will, before I conclude, assure you in the most unequivocal terms of two things—First, that I am in extreme want of the money which you gave me a solemn promise I should receive the first of January last; and secondly—that however you may have succeeded in imposing upon, and deceiving others, you shall not practice the like game with me, with impunity. To contract new Debts, is not the way to pay old ones. Nor is it a proof that you have any disposition to do it, when you are proposing to buy lands &ca &ca on credit (or partial advances) which can answer no other purpose than that of speculation—or (if you have them) of withholding the means which ought to be applied in the discharge of engagements, & debts, proceeding therefrom, which you are bound by every tie to do.
Consider this letter well; and then write without any deception to Sir, Your Very Hble Servt

Go: Washington

